                 Case 18-10248-MFW                    Doc 1197           Filed 10/24/18           Page 1 of 1
                                  UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF DELAWARE

  In Re:                                            Chapter 11
                                                              Case No. 18.10248                ^MFW^

  Debtor: Th© Bon~Ton Storss, Inc., st ©I.

                          MOTION AND ORDER FOR ADMISSION PRO HAC VICE
  Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the admission pro hac vice
  of Victor J. Kessler                 ________________________________________________
  to represent the Joint Venture comprised of GA Retail, Inc., Tiger Capital Group, LLC, and Wilmington Savings Fund Society, FSB

  in this action.
                                                              Is/ J. Kate Stickles (No. 2917)

                                                             Firm Name: COLE SCHOTZ P.C.
                                                             . J,       500 Delaware Avenue, Suite 1410
                                                             Address:          yvilmington, DE 19801
                                                             Phone:            (302)652 3131
                                                                 ,             kstickles@coleschotz.com
                                                             Email:

                CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE
         Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am admitted,
practicing and in good standing as a member of the Bar of Maryland________                      and submit to the
disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the preparation or course of this
action. 1 also certify that I am generally familiar with this Court’s Local Rules and with Standing Order for
District Court Fund revised 8/31/16. I further certify that the annual fee of $25.00 has been paid to the Clerk of
Court for District Court.
                                                       /s/Victor J. Kessler

                                                               Firm Name: JONES DAY
                                                                          77 West Wacker
                                                               Address:   Chicago, IL 60601
                                                               Phone:     (312) 782 3939
                                                                          vkessler@jonesday.com
                                                               Email:


                                              ORDER GRANTING MOTION
            IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.
